Question Time (Council)
The next item is Question Time (B7-0552/2010).
The following questions are addressed to the Council.
Subject: UN Convention on the Rights of Persons with Disabilities
The Belgian Presidency has highlighted its firm intention to make progress in the fight against discrimination and to promote equality. In this context, what concrete measures, if any, is the Presidency taking to move forward the ratification of the UN Convention on the Rights of Persons with Disabilities by all 27 EU Member States?
On 7 June 2010, the Council adopted the resolution of the Council of the European Union and the representatives of the governments of the Member States, meeting within the Council, on a new European Disability Framework. This resolution invites Member States and the Commission, in accordance with their respective competences, to promote the ratification and application of the UN Convention on the Rights of Persons with Disabilities concluded by the European Union on 26 November 2009. To date, the convention has been ratified by 13 Member States of the European Union.
Within the Council, we are therefore clearly expecting those Member States that have not yet done so to ratify this convention. In particular, Articles 3 and 4 of Council Decision 2010/48/EC stipulate that a code of conduct between Member States and the Commission must be adopted before the deposition of the instrument of formal confirmation on behalf of the European Union can take place, in order to lay down details of the point of contact function conferred upon the Commission. The work relating to the code of conduct is now in its final phase and should be finished by the end of the year.
I would like to thank the Council for its response. I am particularly pleased to hear you say that it could be concluded before the end of this year. I think you said 13 - my figure is that 16 Member States have ratified.
Can the Council tell me what will be the impact of the EU itself ratifying this convention?
You mentioned a number of articles, and there are obviously a number of articles within the convention referring to the issue of reasonable accommodation for persons with disabilities and the right to live independently. What do you think the impact of that will be?
In particular, my question is what will be the impact of the EU itself ratifying the convention on those countries that have not already ratified it?
I would like to return to a point mentioned. Thirteen Member States have indeed ratified the convention. I will in fact list them so that you can castigate one or the other of them: Austria, Belgium, the Czech Republic, Denmark, Germany, Hungary, Italy, Portugal, Slovenia, Spain, Sweden, the United Kingdom and France have ratified this convention.
What is the current situation? We are waiting for an agreement on the code of conduct between Member States and the Commission before laying down the instrument of formal confirmation. This will complete the ratification by the European Union of the UN Convention on the Rights of Persons with Disabilities.
What are the next steps likely to be? Once the convention has been fully ratified, the Council may come back to the issue of a possible 'toolbox' for actively promoting the rights of disabled persons - an idea that was, incidentally, suggested by several Member States.
Work on this project would go hand in hand with the preparation by the Commission of a 2010-2020 European strategy for disabled persons and, as its name suggests, this strategy will put forward an action plan for the next 10 years with the aim of ensuring that disabled persons can fully enjoy their rights and freedoms.
(PL) I would like to ask the Minister a question which I consider rather important. The situation leaves a great deal to be desired. Thirteen out of the 27 Member States have ratified the convention, but 14 Member States, or, in other words, the majority, have not. Why have only half the Member States of the European Union ratified a convention that is so important to disabled people?
(LT) Thank you for your answer. Really, it would be very interesting to know why the Member States are taking so long to ratify the United Nations Convention on the Rights of Persons with Disabilities? Are they afraid of shouldering the responsibility for creating equal opportunities for people with disabilities? Minister, once again, if it is not too difficult, I would like to ask whether the drafting of the anti-discrimination directive has moved forward at least a little and how negotiations, discussions and consultations with the Member States on speeding up the anti-discrimination directive are progressing because it is very important for people with disabilities.
Concerted efforts are being made within the Member States, but even so, I must say that one can, in fact, be disappointed, sceptical even, about the pace at which a number of Member States are ratifying. Indeed, I repeat for the third time that it is true that only 13 Member States have ratified.
I do not think there is any particular reason for this. It is just that the Member States ratify in accordance with a process that can sometimes differ from one Member State to the other. I am not hiding behind this argument, but I must also tell you that, in this matter as in others, national sovereignty is still a factor in terms of the way in which Member States progress through the ratification process.
Indeed, one could argue that it could go faster, that all the Member States could cooperate much more from the outset. Nevertheless, the fact remains that national sovereignty comes into play on a number of issues.
Subject: Epilepsy treatment
In August 2010, I attended the European Conference on Epilepsy and Society in Porto, where the Global Campaign Against Epilepsy launched its report entitled 'Epilepsy in the World Health Organisation European Region'. According to the report, epilepsy surgery programmes are non-existent in 58% of European countries, yet 6 million Europeans suffer from the illness, generating costs of €20 billion per year.
Is it not time for the EU Member States to adopt a common and consistent approach to the treatment of this illness?
Honourable Members, I should like to begin by thanking, even if he is not present, the honourable Member who tabled this question for his interest in this matter. It is true that neurodegenerative diseases, neurological development disorders and non-psychiatric brain diseases, of which epilepsy is one, are a major concern for many of our fellow citizens.
In accordance with Article 168 of the Treaty on the Functioning of the European Union, the Union shall encourage cooperation between the Member States in the field of public health and disease prevention. A horizontal approach is therefore taken at EU level, with the focus being on combating stigmatisation of and discrimination against people affected by neurodegenerative diseases, neurological development disorders and non-psychiatric brain diseases.
Hence, the Council invited the Member States, in its June 2003 conclusions on combating stigma and discrimination in relation to mental health, to give specific attention to the impact of stigma and discrimination related problems due to mental illness in all age groups, and to ensure that these problems are recognised, in this context, giving special attention to the reduction of risks of social exclusion.
In its conclusions of 3 June 2005 on Community action in the field of mental health, the Council invited the Member States to implement the declaration and action plan adopted by the European Ministerial Conference of the World Health Organisation on mental health, held in Helsinki in January 2005.
Finally, the Council is particularly committed to combating another illness that is part of the group of neurodegenerative diseases, neurological development disorders and non-psychiatric brain diseases, namely Alzheimer's disease. I should mention in this connection the conclusions of 16 December 2008 on public health strategies to combat neurodegenerative diseases associated with ageing and, in particular, Alzheimer's disease, and the conclusions of 3 December 2009 on joint programming of research in Europe, covering, in particular, the launch of the pilot joint programming initiative dedicated to the fight against neurodegenerative diseases and Alzheimer's disease in particular.
author. - Thank you, Council, for your response. I will pass on your appreciation to my colleague, Gay Mitchell.
Could you address the realities in the different Member States, which must be of concern to the Council? It is a fact that the treatment you get for epilepsy depends on where you live, and there is a huge problem with the lack of neurologists in some Member States.
Could you also address the implications of this for the cross-border healthcare package which is currently under discussion? If epilepsy is not treated, people suffer more deeply than when there is adequate treatment. It is regrettable that in different Member States, there are different levels of care for people with epilepsy.
I think that your observation concerning the quality of medical care in the various Member States is quite right. We are still a very long way away from harmonising the quality of healthcare management as a whole.
This is also down to the fact - and it should be pointed out - that the Union's powers in healthcare matters are still fairly restricted compared to national powers. Moreover, you are right to mention the cross-border package, because it is something that can improve a number of quality aspects in terms of healthcare.
Need I remind you that, under the Belgian Presidency, the Council is still negotiating, and will continue to do so until the end, with the aim of gaining as much support as possible for a second-reading agreement on this cross-border healthcare package? This is a difficult task, and the timescale is tight, but we have the ambition to achieve it before the end of December.
Subject: Coordination of the EU's position in Cancún
Ahead of the 2010 United Nations Climate Change conference in Cancún, what concrete measures is the Council taking to coordinate the EU's position at the negotiations, with the emphasis on the whole EU speaking with one voice?
Honourable Members, during its meeting of 14 October, the Council adopted conclusions on the European Union's position in view of the Climate Change conference in Cancún, during which the global framework for climate protection is to be examined.
On the basis of this text, the October European Council, which will take place next week on 18 and 19 October, will establish the European Union's position in view of the 16th Conference of the Parties to the United Nations Convention on Climate Change. This EU position encompasses all the important aspects of this conference: the expected outcome, the conditions for the continuation of the Kyoto Protocol beyond 2012, the progress to be made in the various areas outlined in the Bali road map - mitigation, adaptation, forest technology aspects and financing.
For all these aspects, the Council has strived to present a position which is clear and easy to communicate. It is now incumbent on all European Union players to use this position to send a clear and unequivocal message to our international partners.
As the Council has just pointed out, the European Union hopes that the Cancún meeting will result in the adoption of a balanced series of decisions that will aid the introduction of an international policy to protect the climate after 2012. Moreover, there will be several bilateral meetings and contacts before Cancún, and they will provide an opportunity for us to explain our position to our partners.
During the conference itself, this position will be clarified if necessary during the regular coordination meetings held by the European Union. Of course, we are counting on all the institutions to help make our position clear by conveying, if possible, the same message in all our external representations.
President-in-Office of the Council, I appreciate your response and I think it is very important that we do have a positive impact in Cancún, unlike what unfortunately happened in Copenhagen.
I would just ask a supplementary question: from the contacts I presume you have with other countries around the world, arising out of Copenhagen, how confident would you be of getting agreement on binding targets? At the end of the day, they have to be binding. Anything else will not deal with this unfortunate situation.
I should say and make it clear that, yes, it will be difficult to make progress in Cancún.
There are three reasons for this relative pessimism. Firstly, the economic crisis that is obviously affecting the European Union and many other countries outside the EU has led to goodwill and investment promises in this matter being levelled down; secondly, the refusal of emerging countries to accept binding commitments; and lastly, the United States' failure to enact clear legislation on the subject.
The European Union has kept the same positions it had in Copenhagen, and I think we should exercise caution in the way in which we are currently committing ourselves, in order not to trivialise the positions and guidelines that we could adopt in Cancún in a month's time.
(RO) Minister, I would like to ask you whether you are considering linking climate change and pollution reduction objectives with the millennium goals because there are, admittedly, developing countries which think that it is too costly for them to move to an emission-reducing process, even though this can entail job creation and, by extension, a sustainable economy. I am therefore asking you whether you intend to establish a link between the Millennium Development Goals and climate change.
(DE) Madam President, in Copenhagen, even cooperative countries like Indonesia and Brazil ultimately fought on the side of the G77 states, thus joining forces to form a bloc against the so-called rich states of the North. The climate debate became a debate about fairness and, even in the preparatory conference, the emerging economies made it clear that they had no intention of making concessions in Cancún.
My question to you, then, is as follows. How can the formation of blocs like this be avoided and how can this kind of changing of the subject be prevented? Should the EU not take on an important role as a mediator here?
To answer these two questions, I cannot agree with you more. The Union should change strategy in relation to Copenhagen.
The Union should explain its position much more, the Union should talk much more with groups of countries that have significantly different opinions to ours and, yes, you are right, the link between climate change and the Millennium Development Goals is plain to see.
Clearly, we cannot expect, and especially not in the coming years, in the next few years, the same effort from those who have to reduce a heavy industrial base, such as we have within the Union and developing countries have. This is seemingly not enough, but this is also why the Union contributes so much to the 'fast start' principle, which is financing aimed at helping developing countries. This scheme is very clearly aimed at countries that cannot afford this reduction.
I think that this forms a whole. Dialogue and appropriate resources should enable developing countries to think more deeply about their own objectives in terms of reduction, in particular, of greenhouse gas emissions.
Subject: Programme of the Presidency - early school leaving
The chapter of the Belgian Presidency's programme entitled 'Education, Training, Youth, Sport, Culture and Audiovisual Policy' states that the Presidency will pay particular attention to the problems associated with the failure to complete schooling, as well as to the role of education and training in social inclusion.
What initiatives exactly has the Presidency taken so far to achieve the above commitments and what timetable does it intend to follow through to the end of the year?
Does the Council have any data providing evidence that the current economic situation is exacerbating the problem of early school leaving in the Member States which are affected by it?
Madam President, honourable Members, the Presidency, in continuing the work begun by previous presidencies on greater European cooperation in the area of school education, is paying special attention to the issue of key skills and of early school leaving.
In so doing, it is following up on the conclusions of the March 2010 European Council, which highlighted the need to reduce the early school-leaving rate in Europe and which also set a collective target for bringing it under 10% by 2020.
The Presidency has launched several initiatives to this end, starting with the ministerial-level seminar that it organised at the very start of its term, in July. This seminar, together with the meeting of Directors-General of compulsory education, which incidentally took place the day before, focused on the difficulties pupils experience in acquiring basic skills, that is to say, their mother tongue, sciences and mathematics, as well as on the experience of Member States and the policy guidelines to be developed as regards the prevention of early school leaving.
Following on from these meetings, the Presidency has drawn up conclusions on the importance of raising the level of key skills in the context of European cooperation in the area of school education. Since the Council is currently discussing these conclusions, the Presidency is planning to put them on the November Council agenda.
More generally, the Council is waiting for a proposal for a recommendation that the Commission is due to submit shortly on the issue of early school leaving at European level. At the same time, efforts will continue or will be stepped up at national level in order to gradually reduce the early school-leaving rate by 2020, in accordance with the target set by the European Council.
In closing, I would add that in the context of the European Year for Combating Poverty and Social Exclusion, the Belgian Presidency also organised, on 28 September, the conference entitled 'Breaking the cycle of disadvantage - Social inclusion in and through education'. The outcome of this conference will serve as material for a debate that will take place during the Education Council on 19 November.
(EL) Thank you, Minister, for your reply. Following on from what you said, I should like to add the following questions: where do all these children who leave school go? Do they end up on the margins, in social exclusion or do they enter a technical profession which represents a good move that will afford them a decent standard of living?
Does the Council have any data or has it at least asked or is it planning to ask the Commission to map the social corridors, so that we can see what happens next in these children's lives and how we can ensure that our policies have better results?
Honourable Members, the initiative is excellent and, moreover, contacts between ministers and those working in education show us how much the situations vary from one EU country to another, because some countries have programmes that can be very specific and very selective, to ensure that those who leave school early are not marginalised. This map-making process is therefore particularly important. It will take time, because assessing the situation in 27 Member States is not easy to do.
I think that the work in relation to early school leaving has got off to a good start under the Belgian Presidency and that subsequent presidencies, the Hungarian Presidency in particular, will certainly be able to initiate a draft recommendation, not only to reduce the early school-leaving rate, but also to draw conclusions from this mapping of the 27 Member States about what becomes of those pupils who leave school early, in particular, when they are marginalised and when they are not picked up by a more vocational education system, as you point out.
(LT) Thank you, Minister, for the efforts you have made, as the country holding the Presidency, to combat poverty. Do you not agree that poverty is also one of the reasons why not all young people finish secondary school and are forced to leave school? Today, our European Parliament is approving a very important decision on strengthening minimum income throughout the European Union. In your opinion, as the country holding the Presidency, could this also be one of the measures to encourage young people to acquire a secondary education and not leave school?
(RO) Unfortunately, the school dropout rate in Europe is 19%, while it is 40% in countries like Portugal. The economic crisis and the decrease in budget and population resources have resulted in some countries in the closure of many schools, especially in rural areas. When we talk about education, we are talking about the future of Europe. I would therefore like to ask you, Minister, in the European Year for Combating Poverty and Social Exclusion, to set compulsory targets, at Council, and perhaps even at European Council level, for reducing the school dropout rate.
I would like to say that I agree with the two honourable Members in that, yes, early school leaving is linked to poverty and social exclusion. It is clear to me that a number of our children, depending on their family status, their parents' financial status, are disadvantaged in their schooling and that the economic crisis has obviously made this phenomenon much worse.
Having said that, both the Council and the Commission have taken this on board since, together, we have adopted, as you know, this 2020 strategy, which combines at the same time economic development, research for development, the quality of our teaching and also the fight against poverty. All these elements form a whole that enables us, in my view at least, to come up with a coherent response.
I wish to return briefly to key skills, because this is an important issue. The conclusions that the Belgian Presidency will submit for adoption at the November Council will target a number of objectives. I will mention them quickly: the implementation of national strategies for improving pupils' performance in reading, mathematics and science.
Another objective is to analyse the effectiveness of current national strategies in order to have a source of information that can be used, as we were saying previously, in the decision-making process. However, the aim is also to launch pilot projects carried out between Member States on a voluntary basis and with the aim of improving young Europeans' basic skills, and - why not? - to ensure the more effective use of the instruments that we have available to us and which are relevant, such as those that are part of the open method of coordination, the programme for education and lifelong learning and the Seventh Framework Programme for Research and Technological Development.
Those are a number of objectives that we will pursue under the Belgian Presidency and that will most certainly be taken up by subsequent presidencies, in particular, by the Hungarian Presidency.
Subject: EU goal of total elimination of landmines
What steps does the Council intend to take to counter the devastating consequences of landmines? A number of countries continue to use APLs and some are also believed to continue to produce landmines - approximately 65 countries remain affected to some degree by mines and UXO. Global estimates of new landmine casualties each year vary between 15 000 and 20 000 people, many of whom are civilians, including children.
The EU has been very vocal about its wish to eliminate landmines and their use and stockpiling, but as yet, an ambitious plan of action with deadlines has not been forthcoming, yet alone been implemented.
The European Union has been working for years towards the total elimination of anti-personnel landmines, thus helping to solve the enormous humanitarian and development problems they cause. Back in May 1995, the European Union adopted, by means of Council Decision 95/170/CFSP, its very first joint action to help combat the use and proliferation of anti-personnel landmines throughout the world.
The European Union was therefore the first to act within the international community, in November 1997, following the adoption of the Ottawa Convention on the Prohibition of the Use, Stockpiling, Production and Transfer of Anti-Personnel Mines and on their Destruction. On 18 September, the Council adopted a new joint action designed to continue the Union's political efforts with regard to the total elimination of anti-personnel landmines and, more specifically, to establish a joint moratorium on the export and production of anti-personnel mines and to facilitate a multi-dimensional contribution, within the Union, to mine clearance efforts and other related activities.
Since then, the European Union has continually promoted these commitments, which have been based, since 2003, on the European security strategy. In June 2008, a new joint action was adopted to support the universal adoption of the Ottawa Convention. This joint action is also aimed at specifically helping the States Parties to the Convention to implement the convention's provisions, particularly those concerning mine clearance, victim assistance and the destruction of stockpiles.
Furthermore, although the number of States Parties to the Convention has considerably increased, and the number of victims of anti-personnel landmines is going down, there is still a need to assist victims and to improve their lives in practice.
The European Union was involved in drawing up the 2010-2014 action plan - which it fully supports - adopted in Cartagena, Colombia, during the convention's second review conference from 29 November to 4 December 2009.
A new Council decision is currently being drafted in order to specifically support the action plan and its victim assistance component. In addition to the Council's more political action, the assistance programmes managed by the Commission in the context of development aid and of the Neighbourhood Policy - together with the Member States' national programmes - have increased the European Union's contribution to mine clearance and victim assistance to EUR 1.8 billion, which is half of the total global contribution.
I would like to thank the President for his very comprehensive reply. He mentioned the Ottawa Convention or Mine Ban Treaty, we have had the international Convention on Cluster Munitions signed in Dublin in 2008, and now we have an action plan, but the reality is that the European Union committed EUR 1.8 billion to landmine awareness projects for the period up to 2007, but only 1.5 billion of this has actually been spent. The reality is that landmines are still being used. It is a barbaric practice; 2 000 people die or are maimed every single month and we really need to get to grips with this issue comprehensively and on an international basis.
You are right, we have spent 1.5 billion, and there are still 2 000 victims every month. The European Union cannot single-handedly do everything that needs to be done in this matter - it is already doing half the work.
I think I have clearly explained how sensitive we are to the human aspect of this problem. Unfortunately, we cannot go much further in terms of decision making. Only substantial and concrete progress with respect to disarmament is probably still possible, and we are particularly involved in the aspect concerning the prohibition of anti-personnel mines.
(DE) Madam President, Mr Chastel, landmines will probably continue to be a major problem even far into the future. Do you believe that it is possible to initiate dedicated research programmes into the detection of landmines? Of course, this is not a European problem, it is a global problem. Can you envisage also finding suitable institutions that grapple with research programmes in this field?
Firstly, thanks to my colleague, Mr Higgins, for raising this very important question and thanks also to the Council for their comprehensive response.
I think, in fairness, the European Union has been pro-active in dealing with this unfortunate situation. I would like to ask the Council: is it happy with the way the United Nations is dealing with this issue and can it make a better contribution, similar to what we are doing?
The two questions are very much linked, and I was going to answer the first one by referring to the second one. It is true that any search programme to find anti-personnel mines around the world would be welcome.
The introduction of such a programme requires close cooperation with the United Nations and, crucially, it must be possible to reach agreement, within the UN institutions, with all those who make up these institutions. This work is long and exacting, because there is a need to convince others who do not necessarily agree on the resources that will have to be invested in this kind of search programme.
Subject: Creation of an Observatory on Violence Against Women
The Council conclusions on the eradication of violence against women, adopted on 8 March 2010, call for the establishment of a European observatory on violence against women, building on existing institutional structures, in order to collect high quality statistical data for use as a basis for the policies to be introduced. There is no place in a civilised society for violence against women, and it must be eradicated. There is a need to collect better quality statistics, improve the coordination of measures, exchange best practices and organise effective information campaigns on violence against women.
When does the Council intend to reach a decision on the establishment of this future observatory? What will be its objectives and missions and when will it become operational?
Honourable Members, combating violence against women is a goal shared by both the European Parliament and the Council. As you know, our two institutions have been working on this topic for several years and in many different contexts.
Let me remind you of the resolution that you adopted last year, when we celebrated the 10th anniversary of the United Nations resolution establishing 25 November as the International Day for the Elimination of Violence against Women. In that resolution, you invited the Commission to submit a targeted and more coherent EU policy plan, and urged Member States to introduce a coherent system for collecting statistics.
As the honourable Member has reminded us, in March, the Council asked the Commission to draw up a European strategy for preventing and combating violence against women. One of the priorities identified by the Council in this matter is to prepare the creation of a European observatory on violence against women, based on existing structures.
The Commission is currently drafting a new strategy on violence against women, which will also touch on the creation of this observatory. However, as you can imagine, for the time being, we still do not know what will be in the strategy. We expect to receive it some time next year. It is therefore highly likely that a separate proposal will be required thereafter in order to create this observatory.
Obviously, as you know, the Council can only intervene as legislator on the basis of a Commission proposal. Such a proposal will be duly examined by the Council, acting as colegislator with the European Parliament.
Evidently, it is a little premature at this stage to make assumptions about what the objectives of a future observatory on violence against women will be, and especially about the date when it will come into force.
(LT) Minister, thank you for your answer. There is still hope then, that at some point, there will be a centre which will collect reliable data about the violence against women that continues to exist. However, I would like to know whether, in your opinion, the Member States hold sufficient data for the fight against violence towards women to really become a priority. To my understanding, we do not yet have reliable data and this is one of the reasons why rather a lot of different types of violence still exist in the European Union.
What you are saying is not wrong. It is difficult today to accept that, in order to create this observatory and identify the issues involved, we need only rely on what the various Member States have already individually come up with in terms of census, type of violence and prevalence of the various types of violence. This is a start.
What we are expecting from the Commission is a plan, a direction, a methodology so that we can harmonise throughout the EU, in the 27 Member States, a reliable way of listing all the types of violence and their prevalence and so that we can draw up, together if possible, a strategy that will bear fruit.
(DE) Mr Chastel, we do have agencies that already deal with these issues. I would remind you of the Agency for Fundamental Rights in Vienna. Would it not be possible to ask that agency to focus on this issue and to concentrate its work on it so that we do not have to create a new body but could instead pass this activity on to the existing agency in Vienna? We have very qualified staff there. It would be good if that could be arranged.
President-in-Office of the Council. - (FR) (off-microphone) easily answer that question. I am very much in favour of using an existing agency rather than creating a new one. I think there are too many agencies, and so there is no need to create new ones. In any case, I hope that existing structures, such as the Vienna agency, will be involved in the drafting of the tactical plan that the Commission is due to present to us.
Subject: Bio-waste
On 6 July 2010, Parliament adopted, by a large majority, resolution P7_TA(2010)0264, on the Commission's Green Paper on the management of bio-waste in the European Union, urging the Commission to draw up a proposal for a specific directive on bio-waste by the end of 2010.
During the subsequent exchange of views between the Committee on the Environment and the Belgian minister, Joke Schauvliege, held on 14 July 2010, the latter, speaking on behalf of the Belgian Presidency, welcomed the resolution adopted by Parliament and promised further action on the matter.
Now that we are halfway through the Belgian Presidency, can the Council state what action it intends to take before the end of the Presidency with a view to implementing the measure called for by Parliament?
Madam President, honourable Members, like the European Parliament, on 25 June 2009 the Council adopted conclusions on the Green Paper on the management of bio-waste in the European Union.
In its conclusions, the Council encourages the Commission to continue its impact assessment with a view to preparing, if appropriate, an EU legislative proposal on biodegradable waste by 2010. You will tell me that we are in 2010 now. In particular, the Council invited the Commission to consider preventive measures, measures for introducing separate collection of biodegradable waste, a quality assurance system based on the principle of integrated chain management and traceability throughout the process, and the establishment of requirements on labelling and on quality criteria for compost and digestate.
Furthermore, the Council of 11 June 2010 took note of the Commission communication on future steps in bio-waste management in the European Union. In that communication, the Commission indicated its intention to continue working towards the introduction of technical rules to assist bio-waste management and, accordingly, to amend Directive 86/278/EEC on sewage sludge.
The Council is obviously going to examine a new proposal along these lines, and the Belgian Presidency organised a conference on bio-waste on 21 September to discuss, among other things, the substance of the Commission communication. The outcome of this conference was communicated to the Council on 14 October, so it is very recent.
(PT) Madam President, Mr Chastel, on 6 July this year, the European Parliament adopted, by a large majority, a specific directive on bio-waste. For the sake of clarity, for the sake of simplicity and for the sake of legal certainty, we believe that instead of this legislation, which is spread across several legal texts, instead of this situation, a specific directive would be better.
In this way, we will also be able to be in line with the Europe 2020 strategy, with intelligent, sustainable and inclusive growth. In this way, we will also achieve more green jobs. In this way, we will also successfully combat climate change. Using high quality compost will enable us to better help our soils and will also aid biodiversity. I question, therefore, whether the Council agrees: whether the Council, too, is advocating a specific directive, and what it will do to achieve this end.
I have been relatively gentle with you all tonight because we have had a reasonable amount of time, but it is meant to be 30 seconds.
I will try to be as brief as possible, Madam President, so as not to be called to order at the end of my speech. However, this is an interesting question. As you know, it is up to the Commission to propose or not such a specific directive. The Council is aware that in its communication on future steps in bio-waste management in the European Union, the Commission did not note any shortcomings in the current legislation which would require specific legislation, but it did announce a proposed amendment to the Sewage Sludge Directive.
This is not going to satisfy you, but please also be aware that, when the Council conclusions were being drafted in 2009, the Member States appeared to be divided on whether or not there was a need for a specific directive on bio-waste. Therefore, I will not answer with a 'yes' or a 'no', since the Member States are divided. The Council will obviously examine with interest the Commission's proposals concerning this Sewage Sludge Directive and particularly its provisions on bio-waste, which will, of course, be covered by this proposal.
Thank you, Minister. My comments were not directed at you.
Subject: The possibility of a double-dip recession: sustainability of the 3% target
Can the Council respond to comments by the respected Nobel prize-winning economist Joseph Stiglitz that the European economy risks sliding back into recession due to spending cuts imposed by EU governments in an attempt to reach the 3% deficit limit laid down in the Stability and Growth Pact?
Is this 3% target a realistic one, considering that some Member State finances are under severe strain at present?
Madam President, honourable Members, the main objective of the Stability and Growth Pact is to maintain price stability within the European Union. Under the terms of the treaty, Member States should conduct a national policy that is consistent with the Stability and Growth Pact and the broad economic policy guidelines.
The Council of 7 September agreed on the introduction of the European Semester from 2011. The main objective of this exercise is to align the timetable for presenting the stability and growth programmes and the national reform programmes, with a view to ensuring consistent structural surveillance at every level of budgetary discipline, macro-economic stability and growth, whilst preserving formally separated individual procedures.
This process will allow for better coordination of economic policies within the European Union and will help to strengthen budgetary discipline, macro-economic stability and growth. This same concern has led the European Union, in accordance with the powers laid down in the treaty, to envisage measures aimed at promoting the recovery while also ensuring this budgetary discipline. Europe 2020, the new EU strategy for employment and smart, sustainable and inclusive growth, adopted by the European Council on 17 June, meets this challenge. Its aim is to change the focus of policies from crisis management to the introduction of medium- and long-term reforms, which specifically promote growth and employment, and which also guarantee the viability of public finances.
As you know, the major objectives identified in the Europe 2020 strategy include an increase in the number of jobs, better conditions for research and development, an improvement in education levels - we touched on this in a previous question - and the promotion of social inclusion, including poverty reduction. To my mind, therefore, there is no mismatch between a stability pact and measures to restore growth and employment.
Thank you for your response. I had expected more detail but I thank you for it. The party of which I am a member, Fine Gael, supports the 3% target, as do all the major parties in Ireland. I believe having the target and a date to achieve it is vital, not just for our own self-interest, but also for the sake of the European Union.
I would draw Members' attention to an excellent speech delivered this morning by a former Taoiseach of Ireland, John Bruton, a friend of this House, who speaks in very straight terms about the challenges, but also the fact that we are able to do what is set out for us in these tough targets and that Ireland as a country has many qualities which will allow us to achieve the targets without suffering. There will be pain, but we will be able to manage that pain. I would like your comments on that please and also to draw your attention to that speech.
You mention the Irish problem. I understand, and we are obviously all sensitive to the Irish problem. My answer to your first question is obviously a very broad one covering 27 Member States, because we must have consistent policies, we must have monetary and budgetary stability policies, and recovery policies. Furthermore, it is fair to say that some will, of course, have more difficulties than others, depending on their level of debt, depending on their annual debt in the last two or three years and since the beginning of the recession.
So, yes, it is true that Ireland is going through a difficult time. You can rest assured that Europe understands that it is going through this difficult time, but I think that several countries are in this situation, several countries will experience the same thing in the future, and austerity and solidarity are not mutually exclusive.
I therefore think that the economic governance measures that the Commission has put on the table this week will invariably include a concern not to leave any country by the wayside - you know what Europe was capable of in terms of solidarity in the case of Greece. Let us not compare the situation of two countries, but rest assured that under no circumstances will Europe leave any of the 27 Member States by the wayside.
I would like to thank the President-in-Office for his answer. Just two points very briefly. First of all, when discussions are held with regard to the 3% deficit issue, there appears to be different accounting standards used in different Member States according to certain criteria.
Secondly, on the enforcement, what level of flexibility is there because of the current crisis afflicting all Member States to allow for leverage or margins for error within that 3% figure?
(EL) Minister, of course, the Council conclusions and the 2020 strategy contain what endeavour to be optimistic messages. However, even in the budget which we passed today, when it comes to achieving the 2020 targets, I believe that - for example, in research and innovation - we have failed to respond and we will not be able to attain the targets we want with these figures.
We also see, however, that the Council is silent on the question of the massive north/south divide in the European Union. I am reminded of a recent statement by a senior officer of the European Union, the Eurogroup Chair, to the effect that large countries in the Union, such as France and Germany, knew about Greece's problem - I mention this because you referred to Greece - and yet did nothing before now, because they gained massively from this situation.
Can we expect an initiative to address the north/south divide in the Union?
Two questions, two answers. Regarding the first question: of course, there have been, and still are, a number of disparities in the accounting standards. These standards are, of course, being harmonised, because if, in the future, we want to be fair to all 27 Member States' economies, we need to have the same calculation methods. Therefore, this harmonisation is ongoing and under way.
As for flexibility regarding the 3% limit, as you know, we really are being flexible; we have been flexible since 2009, we have been flexible in 2010, and we will continue to be flexible in 2011 and 2012 so that our various Member States can return to healthy budgets, because if we wanted to apply this 3% limit rigidly, with absolutely no margin for error, then this year for instance, practically every one of us would have failed to comply with this budgetary restraint plan, and that is not the case.
I think that the European institutions realised that returning to stable and balanced budgets by 2013 would take time, particularly in view of the recession and the Member States' situation.
Now to the North-South imbalance. Whether the imbalance is between the North and the South or between Member States which have capitalised to some degree on aid provided by the European Union in order to boost their economy, productive fabric and labour market, and other Member States which have done so to a lesser extent, I think that the European Union is actually there to safeguard this coherence, this cohesion. In particular, the funds available in the European budget for cohesion - the first heading in the Union's budget - should indeed be used to reduce these imbalances. You mention the North-South imbalance, but I am not sure that that is the only imbalance that exists within the European Union.
Subject: Council measures in favour of free movement of labour between Member States
The EU's new plan for the economy for the next ten years refers to workforce mobility as an essential condition for reducing unemployment. The unemployment rate has risen disturbingly with the crisis, from 6.8% in May 2008 to 10% in July 2010. Meanwhile, according to a Commission survey published on 13 July 2010, 48% of Europeans would be willing to seek employment outside their country or region, rather than remain jobless. In addition, 17% said they expected to work abroad at some time in the future. It should also be remembered that Member States are obliged to give preference to nationals of other Member States over third-country workers.
In the light of the above, can the Council state what concrete measures it proposes with a view to the rapid elimination of the barriers now existing to the free movement of workers from those Member States which joined the Union after 1 May 2004?
Madam President, honourable Members, the Council would obviously like to reiterate that the free movement of persons is one of the fundamental freedoms guaranteed by the treaty and secondary legislation deriving from it, and that this includes the right for citizens of the European Union to live and work in another Member State.
With regard to the temporary restrictions set out in the accession treaties, it is up to each Member State still applying restrictions to assess the repercussions for its labour market and to decide whether to maintain the remaining restrictions or to relax them before the end of the transition period: April 2011 for the countries that joined in 2004 and December 2013 for the countries that joined in 2007. Moreover, the Council has invited those Member States that are still applying restrictions in accordance with the transitional provisions laid down in the accession treaties to lift them during the third phase of the transition period if it cannot be established that their labour market would suffer or is liable to suffer serious disruption.
Since May 2009, when Denmark granted free access to its labour market, the transitional provisions applied by Member States have stayed the same, and whereas a majority of Member States do grant free access to workers from those Member States that joined after 1 May 2004, 10 Member States are still applying restrictions.
The Council has stressed that the economic and financial crisis should not be used as a reason to justify, on its own or more generally, the continued use of the provisions in question, and has called on Member States to further develop suitable strategies and tools which would enable them to identify and analyse the barriers to the geographical and professional mobility of workers, and to help eliminate existing barriers, in accordance with the treaty.
(RO) Minister, thank you for your reply. I would even request that the European Council continues to ask Member States to lift barriers and temporary provisions restricting the free movement of workers from new Member States, especially Romania and Bulgaria. I also wish to stress that offering equal opportunities on the European labour market to all workers from all Member States means protecting workers in the destination countries as well. This is why, Minister, I call on you to ask Member States to lift existing barriers.
(EL) Madam President, thank you for giving me the floor again. Minister, on the one hand, we have mobility problems and, on the other, we have Europe's initiatives to boost job mobility which, in these very difficult times, will certainly be an option for many European citizens, especially young people.
We adopted the European Job Mobility Action Plan in 2007 and it is due to expire in 2010. Can we expect an evaluation of this plan and a new Council proposal? We also have the Leonardo da Vinci programme on job mobility. Can we expect further support for this programme or similar new initiatives?
Just briefly, what steps is the Council taking with respect to the movement of workers, or actually refugees, coming into the European Union, getting papers and then moving to other countries within the European Union, and also with respect to the safeguards under the 1951 Convention which mean that they have to claim asylum in their first safe country?
I am just wondering what steps the Council has taken with respect to that.
President-in-Office of the Council. - (FR) Firstly, I should like to point out that the free movement of labour is a genuine priority for the Council. I think that everything is being done to inform Member States that retain a number of restrictions to thoroughly analyse this transitional phase, during which they retain a number of restrictions, and to see how they can lift those restrictions.
Moreover, to answer one of the questions, I should add that, while it is true that the free movement of workers is a priority for the Council, it is a priority in particular for the Presidency. You will find in the 18-month programme of work of the trio of Presidencies of the Council - Spain, Belgium and Hungary - that these three countries will work, and are currently working, on the review of the single market that is under way, by encouraging the implementation of the four freedoms, given that exploiting the full potential of the single market is essential for a return to growth.
Our programme specifically mentions the possibility of reviewing the transition periods, which limit the free movement of workers from the new Member States. Should we consider that these transitional restrictions are incompatible with the free movement of workers? It is not for me to judge, as the transitional restrictions are defined in the accession treaties and such restrictions have been used for all the accessions.
It is true that, beyond the incentives we can offer them, it is the responsibility of each Member State applying these restrictions to analyse the impact on its own labour market and to decide whether to retain or lift these restrictions before the end of these transitional periods, which, as you will recall, are April 2011 for the 2004 accessions, and December 2013 for the 2007 accessions.
Questions which have not been answered for lack of time will receive written answers (see Annex).
That concludes Question Time.